Sullivan, J. P.
(dissenting). I believe that the Family Court correctly withheld approval of this petition for adoption and would affirm its determination. In my view, the use of adoption to accomplish what is sought here is a subversion of the adoption process.
The proposed adoptive father, Mr. S, 32 years of age, and the proposed adoptive son, Mr. H, 43 years of age, have been involved in a homosexual relationship for the past three years. They offer two reasons for wanting to enter into a “parent-child” relationship. They live together in a Manhattan apartment, but the lease, which is in Mr. H’s name, limits occupancy to the lessee and the immediate members of his family. Because the landlord has taken “some action against other tenants to enforce that clause”, adoption would, under the circumstances, serve the practical purpose of relieving petitioners’ anxiety that they might lose their apartment. Secondly, petitioners would *36like “to express * * * in a tangible or open fashion a bonding and emotional commitment which they wish to formalize through this proceeding.”
Petitioners concede that Mr. S, the younger, is adopting Mr. H, the older, because Mr. S’s parents are still both alive. By having the younger adopt the older, the younger’s inheritance and succession rights from and through his natural parents are preserved. If the younger were to become the adoptee, those rights would terminate. (See Domestic Relations Law, § 117.) Petitioners, however, have stated their willingness to reverse roles if that would induce a favorable result.
A Family Court probation officer who, pursuant to section 116 of the Domestic Relations Law, conducted an investigation of petitioners’ background found that the motivation for the adoption “primarily appealed] to be a desire [on the] part of two adult males to maintain a lifestyle without being subject to discrimination and possible eviction from their rental home.” At the hearing on the petition, when asked how the proposed adoption came within the statutory purpose of adoption, that is, the creation of a parent-child relationship, petitioners’ counsel stated that adoption could be for “symbolic and emotional purposes and for practical purposes as well.”
Adoption was unknown at common law. (Matter of Malpica-Orsini, 36 NY2d 568, 570, and cases cited therein.) In New York it is “solely the creature of, and regulated by, statute law”. (Matter of Eaton, 305 NY 162, 165; see, also, United States Trust Co. of N. Y. v Hoyt, 150 App Div 621; Carroll v Collins, 6 App Div 106.) It has its origins in chapter 830 of the Laws of 1873 (§§ 1, 2, 13). In 1915 the Legislature for the first time authorized the adoption of a “person of the age of twenty-one years and upwards” by an amendment to section 110 of the Domestic Relations Law.* (L 1915, ch 352; see Matter of Kingsbury, 192 App Div 206, affd 230 NY 580.) Under present New York law, “[a]n *37adult unmarried person * * * may adopt another person.” (Domestic Relations Law, § 110.)
Adoption is a legislative privilege, not a right. (See Matter of Pierro, 173 Misc 123.) As in “all statutory proceedings, there must be a strict observance of the statutory requirements.” (Matter of Santacose, 271 App Div 11, 16.) That entitlement to approval of an adoption petition is not absolute is manifest from New York’s statutory scheme on adoptions. For instance, even in an adoption between adults, after a petition is filed and “it appears that the adoption may be in the best interests of the child”, the court must order an investigation of such factors as “the familial, social, religious, emotional and financial circumstances of the adoptive parents which may be relevant to a determination of adoption.” (Domestic Relations Law, § 116, subds 2, 3, par [f].)
While the statute concededly contains virtually no procedural restrictions on adult adoptions (see Matter of Anonymous, 106 Misc 2d 792), we cannot overlook that adoption is “the legal proceeding whereby a person takes another person into the relation of child and thereby acquires the rights and incurs the responsibilities of parent in respect of such other person” (Domestic Relations Law, § 110.) Adoption is a recognition of “the fundamental social concept that the relationship of parent and child, with all the personal and property rights incident to it, may be established, independently of blood ties, by operation of law”. (Matter of Upjohn, 304 NY 366, 373.)
Judged by this standard, the petition must fail. Petitioners do not make even a pretense of any intention to establish a parent-child relationship. Adoption is for them a means of obtaining a legal status for their homosexual relationship. While there is no preadoption litmus test to assess whether any prospective adoptive parent is capable of accepting the rights and assuming the responsibilities of a parent, an adoption petition should be rejected where, as here, no showing is made that a parent-child relationship, even in the broadest sense, is intended. The statutory words “parent” and “child” are more than mere labels to be fastened interchangeably. The Legislature must have in*38tended them to have a meaning (see Zachary v Macy & Co., 39 AD2d 116, 119, and cases cited therein; see, also, McKinney’s Cons Laws of NY, Book 1, Statutes, § 231), even where the adoptee is an adult; otherwise the Legislature would have removed the parent-child relationship requirement for adults. Little need be said for the attempt to use the specter of eviction as a basis for adoption. It is nothing more than a cynical distortion of the function of adoption.
Quite clearly, if the Legislature wished to permit homosexuals to use adoption as a procedure by which they could legitimatize their emotional attachment, it could have made such provision at any time "since the adoption law was enacted in 1873. It has not. Indeed, the proscriptions against consensual sodomy were struck down by the Court of Appeals only as recently as December, 1980. (People v Onofre, 51 NY2d 476.) It strains credulity to believe that a Legislature which continued the proscription against homosexual activity could, at the same time, have envisioned the adoption process as a method by which a homosexual relationship could be formalized in the eyes of the law. “[Courts should] not blindly apply the words of a statute to arrive at an unreasonable or absurd result. If the statute is so broadly drawn as to include the case before the court, yet reason and statutory purpose show it was obviously not intended to include that case, the court is justified in making an exception through implication.” (Williams v Williams, 23 NY2d 592, 599.)
To date no New York appellate court has resolved the issue of whether lovers, homosexual or heterosexual, should be permitted to adopt each other. The Kentucky adoption statute, which the majority cites, does not contain the provision found in the New York statute that “[adoption is the legal proceeding whereby a person takes another person into the relation of child and thereby acquires the rights and incurs the responsibilities of parent in respect of such other person.” Thus, Kentucky does not emphasize the purpose explicit in the New York adoption statute, and this perhaps explains why a Kentucky court found itself bound to approve an adoption of a mistress (Greene v Fitzpatrick, 220 Ky 590), and of a wife (Bedinger *39v Graybill’s Executor & Trustee, 302 SW2d 594), notwithstanding the “absurdity of the adoption” (at p 598). Rhode Island, on the other hand, has rejected a petition for adoption between paramours by finding that the Legislature could not have intended such “ ‘a sardonically ludicrous result’”, and refusing to “be a witness to what appears to be a perversion of the adoption process established by the Legislature.” (Matter of Jones, 411 A2d 910, 911.)
Adoption was never intended as a haven where parties might shelter emotional relationships for which no statutory provision has been made. If the homosexual relationship is to receive legal sanction as a family unit, such recognition must come from the Legislature, and not the courts through the guise of adoption.
Carro, Silverman and Bloom, JJ., concur with Asch, J.; Sullivan, J. P., dissents in an opinion.
Order, Family Court, New York County, entered on November 4, 1981, reversed, on the law, and the petition for adoption granted, without costs and without disbursements.

 A subsequent amendment in 1938 of section 110 of the Domestic Relations Law substituted the word “person” to characterize the prospective adoptee. (L 1938, ch 606, § 1; see Matter of Anonymous 177 Misc 683.)